 In the Matter ofATLANTICGULF&PACIFIC Co.andINDEPENDENTDREDGEMEN'S ASSOCIATIONCase No. R-3667.-Decided April 7, 194.Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Robert H. Kleeb,for the Board.Mr. A. B. Cherbonier,of New York City, for the Company.Mr. John Mason,of Elkton, Md., for the Independent.Mr. Stephen J. Leslie,of New York City, for the Engineers.Mr.-Gerard J. Manacle,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 2G, 1942, Independent Dredgemen's Association hereincalled the Independent, filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Atlantic Gulf & Pacific Co., New YorkCity, herein called the Company, engaged in the dredging, blasting,and clearing of channels of navigable waters in basins and slips inand about harbors in various places, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 3, 1942, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor RegulationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it^and provide for an appropriate hearing upon due notice.On March5, 1942, the.Company, the Independent, the International Union ofOperating Engineers, Local 825-D, affiliated with the AmericanFederation of Labor, herein called the Engineers, and the Board40 N. L. R B, No 39264 ATLANTIC GULF & PACIFICCo.265entered into a "STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on March 12, 1942, under the direction and supervision ofthe Regional Director among all employees of the Company employedin connection with the operation of the dredgeBaltimore,who wereon the pay roll of the Company on March 5, 1942, excluding thesuperintendent, the chief engineer, and the clerks, to determinewhether said employees desired to be represented by the Independentor by the Engineers for the purposes of collective bargaining, orby neither.On March 14, 1942, the Regional Director issued andduly served upon the parties his Election Report on the ballot` Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results:Total on eligibility list--------------------------------------100Total ballots cast------------------------------------------86Total valid votes counted-----------------------------------85Total ballots challenged-----------------------------------0Total blank ballots-----------------------------------------0Total void ballots------------------------------------------1Votes cast for Independent Dredgemen's Association--------52Votes cast for International Union of OperatingEngineers,Local S25-D----------------------------------------------31Votes cast for neither--------------------------------------2Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Atlantic Gulf & Pacific Co., New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees of the Company employed in connection with theoperation of the dredgeBaltimore,excluding the superintendent, thechief engineer, and the clerks, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9' (b) of the National Labor Relations Act.3.Independent Dredgemen's Association has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all the employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations `Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virture of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,-IT IS HEREBY CERTIFIED that, Independent Dredgemen's Associationhas been designated and selected by a majority of the employees ofthe Company employed in connection with the operation of thedredgeBaltimore,excluding the superintendent, the chief engineer,and the clerks, as their representative for the purposes of collectivebargaining, ,and that, pursuant to the provisions of Section 9 (a)of the Act, Independent Dredgemen's Association is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages; hours of employment;and other conditions of employment.